Citation Nr: 1425893	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  93-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back strain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from February 1942 to October 1945.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a February 2014 decision and remand, the Board construed a November 2010 statement as a notice of disagreement and remanded the claims for the issuance of a statement of the case.  A statement of the case was issued in March 2014 and the Veteran completed a substantive appeal in April 2014.  Thus, the Board has jurisdiction of the claims and there was substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for a back disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO denied the appellant's claim of entitlement to service connection for back strain; the Veteran did not appeal this decision and it became final.   

2.  In May 1950, October 1953, January 1992, October 2007 and June 2008 rating decisions, the RO denied the Veteran's claims to reopen his claim for entitlement to service connection for a back disability.  

3.  In February 2008 and June 2008 rating decisions, the RO denied the Veteran's claim for entitlement to service connection for a right ankle condition.  The Veteran did not appeal the June 2008 rating decision and it became final.

4.  Evidence submitted subsequent to the June 2008 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final as to the claims of service connection for a back disability and a right ankle disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection for a back disability and a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has filed claims to reopen his claims for entitlement to service connection for a back disability and ankle disability.  For the reasons that follow, the Board finds that new and material evidence has been received.

The claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In a March 1946 decision, the RO found service connection had not been shown for a back condition.  The decision noted that the condition was not found on the last examination.  The Veteran did not appeal the decision and it became final.  In a May 1950 rating decision, the RO denied the Veteran service connection for spondylolisthesis and again found residuals of back sprain had not been shown by the evidence of record.  The Veteran did not appeal the decision and it became final.  An October 1953 rating decision denied the Veteran's claim to reopen his claim for back strain.  The Veteran did not appeal the decision.  

In a January 1992 rating decision, the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for a back disability.  The Veteran did not appeal this decision and it became final.  

In September 2007, the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for back strain.  The RO found that although the Veteran had been treated for a back disability, there was no evidence showing a relationship between the current condition and back strain in service.

In a February 2008 rating decision, the RO also denied the Veteran's claim for entitlement to service connection for a right ankle condition.  A June 2008 rating decision confirmed the denial of the claim to reopen for entitlement to service connection for back strain and entitlement to service connection for a right ankle condition.  The Veteran did not appeal the June 2008 rating decision and it became final.  

The evidence of record at the time of the previous final denial included the appellant's service treatment records, statements from the appellant, VA treatment records, and a November 2007 letter from S.M., a VA physician.  

A July 2012 VA note is primarily a duplicate of an October 2007 note.  At the end of the note, the VA physician added that "I understand that he has been denied compensation for pes planus but it appears his disability is related more to ankle pain especially over the lateral malleolus which is the site of his injury and lead to post traumatic degenerative changes in his foot.  He also appears to have radicular pain down his right lower extremity from his back that stemmed from the fall when the load fell on his foot."   The Board notes that the Veteran is service-connected for pes planus.

The VA examiner's additional July 2012 statement is new as it was not previously part of the evidence of record.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The Board finds the new July 2012 statement is material in regard to the Veteran's claim for a back disability and a right ankle disability.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" is interpreted by the Court as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Assuming the credibility of the opinion from Dr. S.M., his statement indicates the Veteran has post traumatic change in his foot, at the lateral malleolus, due to an in-service injury.  Dr. S.M. also stated the Veteran had radicular pain from his back that stemmed from the fall in service.  Dr. S.M.'s statement indicates the Veteran has a back problem caused by a fall in service.  Assuming the credibility of Dr. S.M.'s statements, the Board finds the evidence at least triggers VA's duty to provide an examination in adjudicating a claim as the statement indicates the Veteran may have ankle and back disabilities related to service.  Accordingly, the Board finds that new and material evidence has been received, and the claims for entitlement to service connection for a right ankle disability and entitlement to service connection for back strain are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for back strain is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a right ankle disability is reopened.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a back disability, the Board finds that a VA examination is necessary.  The Veteran's October 1945 discharge examination report reflects that he reported a history of back pain in France.  He stated that he strained his back lifting ammunition and had occasional symptoms at the time of his discharge.  In an August 1948 statement, the Veteran reported that his back began bothering him several weeks after discharge and that he received treatment for the condition in August 1947.  A July 2012 VA treatment record reflects that an X-ray showed degenerative disc disease with protrusions throughout the lumbar spine.  The statements from Dr. S.M. indicate the Veteran's current back disability may be related to service.  Additionally, the Veteran has consistently reported having back pain since service.  Thus, a VA examination is necessary to determine the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that he has a right ankle disability due to an in-service right foot injury.  A September 2012 VA treatment record indicates the Veteran had post traumatic degenerative joint disease of the right ankle.  Thus, the Veteran has a current right ankle disability.  An October 1945 separation examination report reflects that the Veteran reported a history of a sprained left foot.  The Veteran reported the injury happened in 1944 in France when he dropped an unexploded shell on his foot.  Beginning in an August 1953 VA examination report, the Veteran has asserted that he injured his right foot in service. 

A September 1991 VA treatment record reflects that the Veteran complained of intermittent right ankle pain.  The assessment was degenerative joint disease secondary to anterior process calcaneus of the right.  A February 1992 VA treatment record noted that the Veteran had lateral right ankle pain of many years duration.  The Veteran stated that ankle was injured in the service years ago.  

In a February 1993 letter, L.W., DPM, stated that the Veteran underwent right foot surgery in January 1993.  She noted that he had an anterior process malunion.  This was considered to be an old malunion of the anterior process of the right calcaneus.  She stated that at this time it would be extremely difficult to date this injury . However, it is not a recent trauma.  

As discussed above, in July 2012, Dr. S.M. stated that ". . . it appears his disability is related more to ankle pain especially over the lateral malleolus which is the site of his injury and lead to post traumatic degenerative changes in his foot."  

The Veteran has been diagnosed with a right ankle disability.  Although the Veteran's service treatment records do not note any right foot or ankle injuries, the Veteran is competent to report symptoms capable of lay observation.  He first asserted that he hurt his right foot in service in 1953.  Additionally, the Veteran is service-connected for pes planus, which may affect his right ankle disability.  The Board finds that the issue of entitlement to service connection for a right ankle disability, as secondary to service-connected pes planus has been raised by the record.  Thus, the Board finds that a VA examination is necessary to determine whether the Veteran has a right ankle disability that is related to service or his service-connected pes planus.

Finally, the VA treatment records in the file only date to August 2013.  Consequently, the Board requests the appellant's complete VA treatment records from August 2013 to present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from August 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  Schedule the Veteran for a VA examination(s) to determine the following:

(a)  Identify any back disabilities present.

(b)  Provide an opinion as to whether it is at least as likely (50 percent probability) as not that the Veteran has a back disability that is related to service, including the injury noted on his separation examination.

The VA examiner should consider the Veteran's competent and credible statements that he has had back pain since service.

(c)  Identify any right ankle disabilities present.

(d)  Provide opinions as to whether it is at least as likely as not (50 percent probability) that the Veteran's right ankle disability is: (i)  related to service or (ii) caused or aggravated by service-connected pes planus.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the reopened on appeal of entitlement to service connection for a back disability and a right ankle disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


